      Case 4:17-cv-00362-JEG-HCA Document 88 Filed 02/20/19 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF IOWA

ANIMAL LEGAL DEFENSE FUND, IOWA
CITIZENS FOR COMMUNITY
IMPROVEMENT, BAILING OUT BENJI,
PEOPLE FOR THE ETHICAL
TREATMENT OF ANIMALS, INC., and
CENTER FOR FOOD SAFETY
                                                           No. 17-CV-00362-JEG-HCA
                Plaintiffs,
vs.

KIMBERLEY K. REYNOLDS, in her                                NOTICE OF APPEAL
official capacity as Governor of Iowa, TOM
MILLER, in his official capacity as
Attorney General of Iowa, and DREW B.
SWANSON, in his official capacity as
Montgomery County, Iowa County
Attorney,
                Defendants.


       COME NOW DEFENDANTS, Kimberley K. Reynolds, in her official capacity as

Governor of Iowa, Tom Miller, in his official capacity as Attorney General of Iowa, and Drew B.

Swanson, in his official capacity as Montgomery County Attorney (collectively the

“Defendants”), by and through undersigned counsel, and pursuant to 28 U.S.C § 1291 and

Federal Rules of Appellate Procedure 3 and 4, hereby give notice that said Defendants appeal to

the United States Court of Appeals for Eighth Circuit as a matter of right from:

       1. The District Court’s February 27, 2018 Order—granting in part and denying in part

           Defendants’ Motion to Dismiss;

       2. The District Court’s January 9, 2019 Order—denying Defendants’ Motion for

           Summary Judgment and granting Plaintiffs’ Motion for Summary Judgment; and

       3. The District Court’s February 14, 2019 Order—permanently enjoining and
      Case 4:17-cv-00362-JEG-HCA Document 88 Filed 02/20/19 Page 2 of 3



           prohibiting the enforcement of Iowa’s Ag-Fraud statute, Iowa Code § 717A.3A.

       4. Any and all other rulings adverse to Defendants in said Judgments and Orders

           otherwise appealable by Defendants.



                                                      Respectfully submitted,

                                                      THOMAS J. MILLER
                                                      Attorney General of Iowa

                                                         /s/ Jeffery S. Thompson__________
                                                      JEFFERY S. THOMPSON
                                                      Solicitor General
                                                      jeffery.thompson@ag.iowa.gov

                                                         /s/ Jacob J. Larson______________
                                                      JACOB J. LARSON
                                                      Assistant Attorney General
                                                      jacob.larson@ag.iowa.gov

                                                      Hoover State Office Building
                                                      1305 E. Walnut Street, 2nd Floor
                                                      Des Moines, Iowa 50319
                                                      Phone: (515) 281-5164
                                                      Fax: (515) 242-6771
                                                      ATTORNEYS FOR DEFENDANTS



                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on this date, I electronically filed the foregoing paper

with the Clerk of Court by using the CM/ECF system. All participants in this case are registered

CM/ECF users and will be served by the CM/ECF system.

       DATE: February 20, 2019

                                                         /s/ Jacob J. Larson______________
                                                      JACOB J. LARSON
                                                      Assistant Attorney General
                                                      jacob.larson@ag.iowa.gov

                                                 2
Case 4:17-cv-00362-JEG-HCA Document 88 Filed 02/20/19 Page 3 of 3




                                    Hoover State Office Building
                                    1305 E. Walnut Street, 2nd Floor
                                    Des Moines, Iowa 50319
                                    Phone: (515) 281-5164
                                    Fax: (515) 242-6771
                                    ATTORNEYS FOR DEFENDANTS




                                3
